Citation Nr: 1226185	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.   

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has repeatedly attributed his inability to work to physical disability involving his legs and/or knees, not psychiatric disability.  Thus, the issue is neither reasonably raised by the record nor alleged by the Veteran in this case (the Board finds that the Veteran's own statement, overall, provide a basis to find that this issue has not been raised).  Therefore, the issue is not part of the Veteran's appeal.    


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the disability picture associated with his service-connected PTSD more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology so as to warrant a 50 percent disability rating under DC 9411.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for the Veteran's PTSD have not been approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.1, 4.125, 4.126, 4.130, DC 9411.
REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

This case presents with a somewhat unusual procedural history.  Originally, service connection for chronic anxiety disorder, not otherwise specified, was granted with an evaluation of 10 percent effective February 26, 2008 (i.e., the date of the Veteran's claim) in the June 2008 rating decision.  In the same rating decision, the RO denied service connection for PTSD, on the bases that PTSD had not been demonstrated at the VA PTSD examination conducted in May 2008.  The RO later increased the evaluation for chronic anxiety disorder NOS from 10 percent to 30 percent effective February 26, 2008, in a March 2009 rating decision.  However, following the August 2010 VA PTSD examination where the Veteran was diagnosed with PTSD rather than chronic anxiety disorder (NOS), the RO found that service connection for PTSD was established effective February 26, 2008 and the grant of such benefits replaced the previous grant of service connection for chronic anxiety disorder NOS.  The Veteran seeks a higher initial evaluation for his now service-connected PTSD (formerly chronic anxiety disorder NOS).    
     
The Veteran's PTSD is evaluated under the criteria found at 38 C.F.R 
§ 4.130, DC 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  There is no other diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, supra.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The Court of Appeals for Veterans Claims (Court) has provided, "The use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (emphasis added).  The Court determined that the plain reading of 38 C.F.R. § 4.130 does not require the Board to find "the presence of all, most, or even some, of the enumerated symptoms."  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id. at 443. 

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

At the outset, the Board notes that the Veteran has been diagnosed with psychiatric disorders other than service-connected PTSD.  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating to avoid any prejudice to the Veteran. 

After careful review of the evidentiary record, the Board resolves reasonable doubt in the Veteran's favor in finding that his psychiatric disability more closely approximates the schedular criteria for a 50 percent rating under the General Rating Formula for Mental Disorders.

In this regard, the Board recognizes that the May 2008 VA PTSD examiner described the Veteran's psychiatric disability as "mild", which is also reflective of the GAF score of 65 assigned.  GAF scores ranging from 61 to 70 indicate some mild symptoms such as depressed mood and mild insomnia or some difficulty in social or occupational functioning but generally functioning pretty well with some meaningful interpersonal relationships.  Also, the examiner noted that the Veteran reported having "a couple hundred friends and three close friends".  The examiner further specifically found that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning and referenced the Veteran's statement that he had no problems at work, was a good worker, and cared about what he was doing.  This evidence weighs against the assignment of an increased rating for the Veteran's PTSD.

However, the Veteran mentioned having anger management problems and a "rocky" relationship with his spouse at the May 2008 PTSD examination.  Treatment records during the time relevant to the appeal period provide further information regarding the statements made at the examination.  Indeed, they show that the Veteran has had difficulty maintaining the relationship with his spouse, in part, due to PTSD symptomatology.  He has had physical altercations with his spouse, had legal charges of domestic abuse, and attended an anger management program through VA during the course of his claim/appeal.  He was even jailed in June 2009 following an altercation with his spouse.  He has frequently told mental health providers that he has considered divorcing his spouse although there is no indication in the record that those plans have come to fruition.  

While PTSD is not a basis to excuse criminal activity, this evidence tends to suggest that the Veteran has difficulty maintaining social relationships and demonstrates significant social impairment in functioning.  

It is also notable that the Veteran arrived late to an anger management counseling session conducted in March 2009 and offended several other veterans during the session.  This evidence also indicates that the Veteran has difficulty establishing social relationships and, again, demonstrates significant social impairment in functioning.  It also suggests some reduced reliability due to psychiatric symptomatology.           

Additionally, the Veteran was described by mental health providers as having a depressed, anxious, chagrined, or irritable mood at various times during the time relevant to this appeal, which indicates disturbances of motivation and mood.  He has further been noted by treating mental health providers to demonstrate restricted affect and has endorsed having short and long-term memory problems.  See, e.g., May 2010 psychiatric inpatient progress note and May 2008 VA PTSD examination report.     

It is further noted that the Veteran's treating mental health providers have assigned GAF scores ranging from 50 to 55 during the time relevant to this appeal, which is indicative of moderate symptoms or difficulty in social and occupational functioning to severe symptoms or impairment in social or occupational functioning.    

Moreover, much of the symptomatology shown in the treatment records was demonstrated or reported at the May 2008 VA medical examination.  For example, the examiner noted that the Veteran's affect was "a bit flat" and mood was "depressed."  She also noted that the Veteran had periods of nervousness, especially in crowds or when being watched.  The examiner also assigned a GAF score of 55, which reflects his assessment that the Veteran demonstrated moderate symptoms or moderate difficulty in social and occupational functioning.     

The Board has considered the favorable and unfavorable evidence of record in evaluating the Veteran's claim and, after weighing the evidence (particularly the evidence discussed above), the Board resolves every reasonable doubt in his favor in finding that his psychiatric disability more closely approximates the schedular criteria for a 50 percent disability rating for the entire claim/appeal period.  

The evidence does not support an even higher rating for his PTSD.  Despite the vague reference to the Veteran's severe PTSD in a May 2010 treatment note and the GAF score of 50 in March 2009, the overall evidence does not show that the psychiatric disability picture more closely approximates the schedular criteria for a 70 percent rating at any time relevant to the claim/appeal period.  The Veteran's representative even argued in the June 2012 Appellant's Brief that the Veteran's psychiatric disability more closely resembled the criteria for a 50 percent rating.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects that his service-connected PTSD.  In the Board's opinion, all aspects of the Veteran's PTSD impairment are adequately encompassed in the assigned 50 percent schedular rating.  As noted above, the Veteran's own representative even argued in the June 2012 Appellant's Brief that the Veteran's psychiatric disability more closely resembled the criteria for a 50 percent rating.  

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). The Board further observes that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected PTSD disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating. Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

The Veteran is challenging the initial rating assigned following the grant of service connection in the June 2008 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  The Veteran has not alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decision, the SOC, and the SSOC issued during the course of his claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with mental disorders examinations in connection with his claim.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claim.  Therefore, they are deemed adequate for the purposes of this adjudication.   

Also, treatment records adequately identified as relevant to the Veteran's claim have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic folder through Virtual VA.  The Veteran's SSA records have also been obtained.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  



ORDER

Entitlement to an evaluation of 50 percent for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


